
	

113 HR 4941 IH: Promise Zone Job Creation Act of 2014
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4941
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Peters of Michigan introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the establishment of Promise Zones.
	
	
		1.Short titleThis Act may be cited as the Promise Zone Job Creation Act of 2014.
		2.Promise Zones
			(a)In generalSubchapter Y of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new part:
				
					IVPromise Zones
						
							Sec. 1400V–1. Designation of Promise Zones.
							Sec. 1400V–2. Promise Zone employment credit.
							Sec. 1400V–3. Expensing of Promise Zone property.
						
						1400V–1.Designation of Promise Zones
							(a)In generalFor purposes of this part, the term Promise Zone means any area—
								(1)which is nominated by 1 or more local governments or Indian Tribes (as defined in section 4(13) of
			 the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4103(13))) for designation as a Promise Zone (hereafter in this
			 section referred to as a nominated area),
								(2)which has a continuous boundary,
								(3)the population of which does not exceed 200,000, and
								(4)which the Secretary of Housing and Urban Development and the Secretary of Agriculture, acting
			 jointly, designate as a Promise Zone, after consultation with the
			 Secretary of Commerce, the Secretary of Education, the Attorney General,
			 the Secretary of Health and Human Services, the Secretary of Labor, the
			 Secretary of the Treasury, the Secretary of Transportation, and other
			 agencies as appropriate.
								(b)Number of designations
								(1)In generalNot more than 20 nominated areas may be designated as Promise Zones.
								(2)Number of designations in rural areasOf the areas designated under paragraph (1), 6 of such areas shall be areas—
									(A)which are outside of a metropolitan statistical area (within the meaning of section 143(k)(2)(B)),
			 or
									(B)which are determined by the Secretary of Agriculture to be rural areas.
									(c)Period of designations
								(1)In generalThe Secretary of Housing and Urban Development and the Secretary of Agriculture shall, acting
			 jointly, designate 20 areas as Promise Zones before January 1, 2017.
								(2)Effective dates of designationsThe designation of any Promise Zone shall take effect—
									(A)for purposes of priority consideration in Federal grant programs and initiatives (other than this
			 part), upon execution of the Promise Zone agreement, and
									(B)for purposes of this part, on January 1 of the first calendar year beginning after the date of the
			 execution of the Promise Zone agreement.
									(3)Termination of designationsThe designation of any Promise Zone shall end on the earlier of—
									(A)the end of the 10-year period beginning on the date that such designation takes effect, or
									(B)the date of the revocation of such designation.
									(4)Application to certain Zones already designatedIn the case of any area designated as a Promise Zone by the Secretary of Housing and Urban
			 Development and the Secretary of Agriculture before the date of the
			 enactment of this Act, such area shall be taken into account as a Promise
			 Zone designated under this section and shall reduce the number of Promise
			 Zones remaining to be designated under paragraph (1).
								(d)Limitations on designationsNo area may be designated under this section unless—
								(1)the entities nominating the area have the authority to nominate the area of designation under this
			 section,
								(2)such entities provide written assurances satisfactory to the Secretary of Housing and Urban
			 Development and the Secretary of Agriculture that the competitiveness plan
			 described in the application under subsection (e) for such area will be
			 implemented and that such entities will provide the Secretary of Housing
			 and Urban Development and the Secretary of Agriculture with such data
			 regarding the economic conditions of the area (before, during, and after
			 the area’s period of designation as a Promise Zone) as such Secretary may
			 require, and
								(3)the Secretary of Housing and Urban Development and the Secretary of Agriculture determine that any
			 information furnished is reasonably accurate.
								(e)ApplicationNo area may be designated under this section unless the application for such designation—
								(1)demonstrates that the nominated area satisfies the eligibility criteria described in subsection
			 (a), and
								(2)includes a competitiveness plan which—
									(A)addresses the need of the nominated area to attract investment and jobs and improve educational
			 opportunities,
									(B)leverages the nominated area’s economic strengths and outlines targeted investments to develop
			 competitive advantages,
									(C)demonstrates collaboration across a wide range of stakeholders,
									(D)outlines a strategy which connects the nominated area to drivers of regional economic growth, and
									(E)proposes a strategy for focusing on increased access to high quality affordable housing and
			 improved public safety.
									(f)Selection criteriaFrom among the nominated areas eligible for designation under this section, the Secretary of
			 Housing and Urban Development and the Secretary of Agriculture shall
			 designate Promise Zones on the basis of—
								(1)the effectiveness of the competitiveness plan submitted under subsection (e) and the assurances
			 made under subsection (d),
								(2)unemployment rates, poverty rates, household income, home ownership, labor force participation,
			 educational attainment, and such other factors as the Secretary of Housing
			 and Urban Development and the Secretary of Agriculture may identify, and
								(3)other criteria as determined by the Secretary of Housing and Urban Development and the Secretary of
			 Agriculture.The Secretary of Housing and Urban Development and the Secretary of Agriculture may set minimal
			 standards for the levels of unemployment and poverty that must be
			 satisfied for designation as a Promise Zone.1400V–2.Promise Zone employment credit
							(a)Amount of creditFor purposes of section 38, the amount of the Promise Zone employment credit determined under this
			 section with respect to any employer for any taxable year is the
			 applicable percentage of the qualified wages paid or incurred during the
			 calendar year which ends with or within such taxable year.
							(b)Applicable percentageFor purposes of this section, the term applicable percentage means—
								(1)in the case of qualified wages described in subsection (c)(1)(A), 20 percent, and
								(2)in the case of qualified wages described in subsection (c)(1)(B), 10 percent.
								(c)Qualified wagesFor purposes of this section—
								(1)In generalThe term qualified wages means any wages paid or incurred by an employer for services performed by an employee while such
			 employee is—
									(A)a qualified zone employee, or
									(B)a qualified resident employee.
									(2)Only first $15,000 of wages per year taken into accountWith respect to each qualified employee, the amount of qualified wages taken into account for a
			 calendar year shall not exceed $15,000.
								(3)Coordination with work opportunity credit
									(A)In generalThe term qualified wages shall not include wages taken into account in determining the credit under section 51.
									(B)Coordination with dollar limitationThe $15,000 amount in paragraph (2) shall be reduced for any calendar year by the amount of wages
			 paid or incurred during such year which are taken into account in
			 determining the credit under section 51.
									(4)WagesThe term wages has the meaning given such term by section 1397(a).
								(d)Qualified employeeFor purposes of this section—
								(1)Qualified employeeThe term qualified employee means any employee who is a qualified zone employee or a qualified resident employee.
								(2)Qualified zone employeeExcept as otherwise provided in this subsection, the term qualified zone employee means, with respect to any period, any employee of an employer if—
									(A)substantially all of the services performed during such period by such employee for such employer
			 are performed within a Promise Zone in a trade or business of the
			 employer, and
									(B)the principal place of abode of such employee while performing such services is within a Promise
			 Zone.
									(3)Qualified resident employeeExcept as otherwise provided in this subsection, the term qualified resident employee means, with respect to any period, an employee of an employer if the principal place of abode of
			 such employee during such period is within a Promise Zone, but
			 substantially all of the services performed during such period by such
			 employee for such employer are not performed within a Promise Zone in a
			 trade or business of the employer.
								(4)Certain individuals not eligibleThe terms qualified zone employee and qualified resident employee shall not include any individual described in paragraph (2) of section 1396(d)(2) (determined
			 after application of paragraph (3) thereof).
								(e)Special rulesRules similar to the rules of section 1397 shall apply for purposes of this section.
							(f)Taxpayer reportingNo credit shall be determined under this section with respect to any taxpayer for any taxable year
			 unless such taxpayer provides the Secretary with such information as the
			 Secretary may require to allow the Secretary to evaluate the effectiveness
			 of the program established under this part.
							1400V–3.Expensing of Promise Zone property
							(a)In generalA taxpayer may elect to treat the cost of any Promise Zone property as an expense which is not
			 chargeable to capital account. Any cost so treated shall be allowed as a
			 deduction for the taxable year in which the Promise Zone property is
			 placed in service.
							(b)Promise Zone propertyFor purposes of this section—
								(1)In generalExcept as otherwise provided in this subsection, the term Promise Zone property means property—
									(A)which is—
										(i)tangible property (to which section 168 applies) with an applicable recovery period (within the
			 meaning of section 168) of 20 years or less,
										(ii)water utility property described in section 168(e)(5),
										(iii)computer software described in section 179(d)(1)(A)(ii), or
										(iv)qualified leasehold improvement property (as defined in section 168(e)),
										(B)which is acquired by purchase (as defined in section 179(d)(2)) for use in the active conduct of a
			 trade or business, and
									(C)which is originally placed in service by the taxpayer in a Promise Zone.
									(2)Exception for certain propertySuch term shall not include any property to which section 168(g) applies.
								(c)ElectionAn election under this section shall be made under rules similar to the rules of section 179(c).
							(d)Coordination with section 179For purposes of section 179, Promise Zone property shall not be treated as section 179 property.
							(e)Application of other rulesRules similar to the rules of paragraphs (3), (4), (5), (7), (9), and (10) of section 179(d) shall
			 apply for purposes of this section.
							(f)Taxpayer reportingThis section shall not apply with respect to any taxpayer for any taxable year unless such taxpayer
			 provides the Secretary with such information as the Secretary may require
			 to allow the Secretary to evaluate the effectiveness of the program
			 established under this part.
							.
			(b)Conforming amendments
				(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
					
						(37)the Promise Zone employment credit determined under section 1400V–2..
				(2)The table of parts for subchapter Y of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IV—Promise Zones.
				(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2014.
			
